DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 7/6/2022 has been entered. Claims 1, 12, 18, 19 and 21 are amended. Claim 23 is newly added. Claims 1-21 and 23 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrick (US 2009/0261659), and further in view of Hu (US 2014/0268900).
Regarding claim 1, Carrick discloses a reader adapted to wirelessly exchanging information with a wireless apparatus (via RFID reader 100, Fig. 3), the reader comprising: 
a signal generator configured to generate a modulation signal (via signal generator 352 comprises a modulator, Para. 5 and 37); 
an emitter/receptor stage configured to be driven by the modulation signal (via transmit/receive Antennas 104 configured to transmit/receive modulated signals from RFID reader electronics, Fig. 3 and Para. 36 and 25), wherein the modulation signal is representative of a variation of a load of the emitter/receptor stage (via load variation in RFID reader based on power supplied from switched mode power supplies 360 that are synchronized by signal 380, Para. 44 and Fig. 3-4); and 
a switched-mode power supply configured to power the emitter/receptor stage (via switching power supply 360, Para. 37). 
Carrick fails to specifically disclose the power supply comprising a power switch circuit arranged in shunt between an input of the switched-mode power supply and an output of the switched-mode power supply, the power switch circuit comprising a first switch configured to be controlled as a function of the modulation signal, and
a rectifier switch circuit arranged in series between the input of the switched-mode power supply and the output of the switched-mode power supply, the rectifier switch circuit comprising a second switch configured to be controlled as a function of the modulation signal.
Hu teaches a switched mode power supply can be configured in different ways (Fig. 1, Fig. 2) including a power supply comprising a power switch circuit arranged in shunt between an input of a switched-mode power supply and an output of the switched-mode power supply, the power switch circuit comprising a first switch configured to be controlled as a function of a modulation signal (via Switch 224-3 coupled to input signal 108 and output signal 220, Para. 33-34 and Fig. 2), and
a rectifier switch circuit arranged in series between the input of the switched-mode power supply and the output of the switched-mode power supply, the rectifier switch circuit comprising a second switch configured to be controlled as a function of the modulation signal (via Switch 224-2 coupled to rectifier/smoothing circuit, Para. 34 and Fig. 2).
From the teachings of Hu, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Carrick to include the switched-mode power supply in order to reduce interference (Abstract).
Regarding claims 2-4, Hu teaches the modulation signal is an on-off key modulation signal having a first state and a second state (via amplitude modulating control signal 112, Para. 26, 32).
Regarding claim 5, Hu teaches the switched-mode power supply comprises an inductor coupled to the power switch circuit (via inductor coupled to Switch 224-3, Para. 34 and Fig. 2). 
Regarding claims 6 and 7, Hu teaches -the modulation signal is an on-off key modulation signal having a first state and a second state and wherein the second switch is in an off state when the modulation signal is in the first state (via amplitude modulating control signal 112, Para. 26, 32).
Regarding claim 8, Carrick discloses the switched-mode power supply is a DC-DC converter (via input voltage 355 may be 24 volts, output voltage may be 5 volts, Para. 37 and 40). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrick and Hu, and further in view of Symons (US 2008/0272889).
Regarding claim 9, Carrick fails to disclose the reader is a near field communication reader.
Symons teaches a reader device can be configured as a NFC reader (Para. 3).
From the teachings of Symons, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Carrick and Hu to include the reader is a near field communication reader in order to read NFC devices as combining known prior art elements to produce predictable results is considered obvious.

Claim 10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2012/0092900), and further in view of Hu (US 2014/0268900) and Hansen (US 6,012,736).
Regarding claims 10, Orr discloses a switched-mode power supply (Fig. 1) comprising: 
an input node configured to be coupled to a power source (via rectifier 110, Para. 19, Fig. 1); 
an inductor coupled between the input node and an intermediate node (via inductor 114 coupled to rectifier 110 and stage between inductor 114 and rectifier 118, Para. 19); 
a power switch stage coupled between the intermediate node and a reference voltage node (via switch 116 coupled to controller 102/202 comprising threshold detection circuit 208 that includes threshold reference voltage, Para. 19 and 31);
a rectifier switch stage coupled between the intermediate node and an output node (via output rectifier 118 may be a transistor used as a synchronous rectifier, Par. 19, 22); 
an output capacitor coupled between the output node and the reference voltage node (via output capacitor 108, Para. 19); and 
a power switch control circuit having an output coupled to a control terminal of the power switch stage (via controller 102, Para. 19).
Orr fails to disclose the power switch control circuit having a first input coupled to receive a modulation signal and a second input coupled to receive a boost driver signal.
Hu teaches a power switch control circuit (via switched mode power supply 100, Fig. 1) having a first input coupled to receive a modulation signal (via modulated switching signal 116, Para. 26) and a second input coupled to receive a boost driver signal (via control signal 112, Para. 26) to reduce interference in signals transmitted.
From the teachings of Hu, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Orr to include the power switch control circuit having a first input coupled to receive a modulation signal and a second input coupled to receive a boost driver signal in order to reduce interference.
The combination of Orr and Hu fail to specifically disclose the power switch stage comprising a first diode arranged in parallel with a first switch; and the rectifier switch stage comprising a second diode arranged in parallel with a second switch.
Hansen teaches including a diode arranged in parallel with a switch to protect against high voltages and reverse polarity (col. 8, lines 32-36).
From the teachings of Hansen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Orr and Hu to include the power switch stage comprising a first diode arranged in parallel with a first switch; and the rectifier switch stage comprising a second diode arranged in parallel with a second switch in order to protect the switches against harmful high voltages and reverse polarity.
Regarding claim 14, Orr discloses the power switch stage comprises: the first diode having an anode coupled to the reference voltage node and a cathode coupled to the intermediate node (see diode included in view of Hansen in rejection of claim 10 above); and the first switch having a power control input coupled to the output of the power switch control circuit (via switch 116 coupled to controller 102, Para. 21 and Fig. 1). 
Regarding claim 15, Hu discloses the boost driver signal is a PWM signal (pulse-width modulating control signal 112, Para. 26).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2012/0092900), and further in view of Hu (US 2014/0268900), Hansen (US 6,012,736) and Eckardt (US 2004/0004404).
Regarding claim 11, Orr, Hansen and Hu fail to teach the switched-mode power supply is a boost DC-DC converter.
Eckardt teaches a switched-mode power supply can be configured as a buck boost DC-DC converter (Para. 4).
From the teachings of Eckardt, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Orr, Hansen and Hu to include the switched-mode power supply is a boost DC-DC converter in order to boost a voltage as combining known prior art elements to produce predictable results is considered obvious to one of ordinary skill in the art.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2012/0092900), and further in view of Hu (US 2014/0268900), Hansen (US 6,012,736), and Jain (US 6,005,782).
Regarding claim 12, Orr, Hansen and Hu fail to disclose the first switch comprises an N-type MOSFET, wherein the first diode is coupled between a source terminal and a drain terminal of the N-type MOSFET.
Jain teaches a switch can be implemented as an N-type MOSFET, wherein a diode is coupled between a source terminal and a drain terminal of the N-type MOSFET (auxiliary switch 24 are connected in series. The auxiliary switch is also an N-channel MOSFET, illustrated with its parasitic or body diode connected in parallel with its drain-source path, col. 5, lines 23-27).
From the teachings of Jain, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Orr, Hansen and Hu to include the power switch stage comprises an N-type MOSFET, wherein the first diode is coupled between a source terminal and a drain terminal of the N-type MOSFET in order to use a reliable switching device with a diode to protect the switching device as combining known prior art elements to produce predictable results is considered obvious to one of ordinary skill in the art.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2012/0092900), and further in view of Hu (US 2014/0268900), Hansen (US 6,012,736), Hassan (US 2013/0002045) and Chen (US 7173403).
Regarding claim 13, Orr, Hu, Hansen and Hassan fail to disclose the power switch control circuit comprises an AND gate having a first input coupled to receive the modulation signal and a second input coupled to receive the boost driver signal and an output of the AND gate being coupled to a gate of the N-type MOSFET.
Chen teaches using an AND gate to receive a modulation signal and a boost signal to output a control signal based on the two signals received (col. 2, lines 13-27).
From the teachings of Chen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Orr, Hu, Hansen and Hassan to include the power switch control circuit comprises an AND gate having a first input coupled to receive the modulation signal and a second input coupled to receive the boost driver signal and an output of the AND gate being coupled to a gate of the N-type MOSFET in order to output a control signal for the power switch as combining known prior art elements to produce predictable results is considered obvious to one of ordinary skill in the art.
Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2012/0092900), and further in view of Hu (US 2014/0268900), Hansen (US 6,012,736) and Malinin (US 2015/0124494).
Regarding claim 16, Orr, Hu and Hansen disclose the rectifier switch stage comprises: the second diode having an anode coupled to the intermediate node and a cathode coupled to the output node and the second switch coupled in parallel with the second diode (see rejection of claim 10). But fail to disclose a rectifier control input coupled to a rectifier switch control block.
Malinin teaches including a rectifier switch in parallel with a diode and having a rectifier control input coupled to a rectifier switch control block to deliver voltage with less loss (via synchronous rectifier switch, Para. 20).
From the teachings of Malinin, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Orr, Hansen and Hu to include a rectifier switch coupled in parallel with the diode and having a rectifier control input coupled to a rectifier switch control block in order to deliver output voltage with less loss.
Regarding claim 17, Orr, Hu, Hansen and Malinin teaches the switched-mode power supply according to claim 16, wherein the rectifier switch control block comprises a first input coupled to receive a rectifier driver signal (via SR controller 209 coupled to synchronous rectifier switch, Para. 23-24 and Fig. 2 of Malinin), a second input coupled to receive the modulation signal (via Orr and Hu, see rejection of claim 10), and an output coupled to the rectifier control input of the second switch (via SR controller 209 coupled to synchronous rectifier switch, Para. 23-24 and Fig. 2 of Malinin).
Allowable Subject Matter
Claims 18-21 and 23 allowed.
Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive.
Applicant argues in the last paragraph of page 8 that Carrick does not teach that “the modulation signal is representative of a variation of a load of the emitter/receptor stage”. The examiner respectfully disagrees. The emitter/receptor stage of the reader are powered by the switched mode power supplies (360) that are synchronized by a signal (a signal generator 352 generates (step 410) a synchronization signal 380 of a controlling frequency. One or more switched mode power supplies 360 receive (step 420) the synchronization signal 380, each of the one or more the power supplies providing power to at least one component of an RFID reader, see Para. 44 and Fig. 3-4). Therefore, the modulation signal is represented by the load variations of the reader’s components as the reader is powered by the switching power supply that turns on and off based on the synchronization signal received.
Applicant next argues in the first paragraph of page 10 that it is unclear why the office action did not give a reason why one of ordinary skill in the art would add a switch in parallel to an existing diode. Orr teaches that rectifier (118) may be a transistor used as a synchronous rectifier (Para. 22). Including a diode parallel with a transistor (118) would protect the transistor from high voltages and reverse polarity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art related to switch mode power supply: US 20130003422 A1, US 20140092648 A1, US 20140098579 A1.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689